Citation Nr: 1631774	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-34 960	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the reduction of a rating for status post Putti-Platt repair of the left shoulder with rotator cuff tendonitis, osteoarthritis, and residual scar ("left shoulder disability"), from 30 percent to 10 percent, effective October 19, 2011, was proper.

2.  Entitlement to a rating in excess of 30 percent for the left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which continued a 30 percent rating for the left shoulder disability.

In December 2012, during the pendency of appeal, the RO proposed decreasing the rating for the left shoulder disability from 30 percent to 10 percent, which was implemented in an April 2013 rating decision, effective October 19, 2011.  Given the nature of the Veteran's initial claim, this appeal therefore consists of both the issues of the propriety of the reduction and whether an increased evaluation is warranted.  See e.g. Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).

In a December 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in July 2016, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

On July 20, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's representative, the American Legion, indicated in a written statement that in a phone conversation on July 20, 2016, the Veteran expressed his desire to withdraw his appeals of the left shoulder issues.  In light of this statement, the Veteran has withdrawn the appeals; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of whether a reduction of a rating for the left shoulder disability, from 30 percent to 10 percent, was proper, is dismissed.

The appeal of entitlement to a rating in excess of 30 percent for the left shoulder disability is dismissed.


		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


